Citation Nr: 1539269	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-45 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, with Vietnam service from April 1970 to March 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in October 2013.  A transcript of the hearing is of record.  The VLJ held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case for further development in April 2014 and January 2015.  That development was completed as to the psychiatric disorder claim decided herein, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO, as well as the Board hearing transcript.

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current psychiatric disorder, bipolar I disorder, did not manifest during service and is not otherwise related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service, nor is a psychosis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384, 4.125(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in August 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., April 2014 and May 2015 AOJ letters (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorder, including records from recent mental health hospitalizations); June 2015 30-day due process waiver.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in May 2014 in connection with his claim, and a clarifying opinion was obtained in October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned VLJ in October 2013.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in prior remands as to the psychiatric disorder claim.  In this regard, the Veteran's Social Security Administration (SSA) records were obtained, requests to identify and provide authorization forms for any additional non-VA treatment were sent, VA treatment records were obtained, a VA examination was scheduled, and a clarifying medical opinion was obtained in response to the Board's April 2014 and January 2015 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the April 2014 and January 2015 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychoses are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309, 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disorders at issue are not considered chronic diseases as enumerated for VA compensation purposes.  As such, the above provisions for chronicity and continuity of symptomatology after service are not for application in this case.  

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014) (interim final rule) and 80 Fed. Reg. 14308 (March 19, 2015) (adopting interim final rule without change as final and clarifying that provisions of final rule do not apply to claims certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ).  The adequate May 2014 VA examination report shows that the Veteran has a current diagnosis of bipolar I disorder under the DSM-5, which is the same corrected diagnosis previously made by the Veteran's VA treatment provider under the DSM-IV, as discussed in this decision.  See October 2013 VA treatment record; see also 79 Fed. Reg. at 45094, 45096 (noting DSM-5 published in May 2013 and that Veterans Health Administration clinicians began utilizing DSM-5 in treatment of mental disorders in November 2013).  In addition, the case was certified to the Board prior to August 4, 2014.  Therefore, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

If the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition. If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.  38 C.F.R. § 4.125(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a psychiatric disorder.

Initially, the record raises a question as to the nature of the Veteran's current mental health diagnosis.  The Board finds the consistent opinions of the Veteran's long-standing VA mental health treatment provider (Dr. JW) and the May 2014/October 2014 VA examiner to be the most probative evidence of record in this regard.  In particular, the Veteran was seen for an initial VA mental health consultation with Dr. JW in June 2009 (shortly before he filed his claim) on referral from his VA primary care provider after treatment for complaints of depression.  See September 2007, October 2008, and June 2009 VA treatment records (previous treatment).  Dr. JW's initial diagnosis was major depressive disorder, recurrent.  The Veteran described a 30-year history of intermittent depression, intermittently treated; he had been seen and treated by several practitioners prior to that evaluation but did not recall enough details to be very helpful in guiding treatment selection.  The Veteran also reported that his current episode of depression began about one year prior when his application for SSA disability benefits was denied.  Dr. JW noted that the Veteran reported that he had been diagnosed as bipolar by a previous practitioner, but he did not give a history that was compelling for episodes of elevated mood.

The initial diagnosis was continued thereafter, including on assessment following the Veteran's return to VA mental health treatment in 2012.  See, e.g., January 2012 (noting Veteran returned to VA treatment after approximately 1.5 year break), September 2012, and November 2012 VA treatment records.  The VA treatment records starting in 2013 show instances of altered behavior, incarceration, and psychiatric hospitalizations.  See January 2013, May 2013, August 2013, and October 2013 VA treatment records.  In May 2013, the Veteran reported that he had been diagnosed with bipolar disorder during his recent non-VA hospitalization; Dr. JW noted that this diagnosis had been suspected in the past.  Dr. JW also noted that the Veteran attributed all of his unusual or out-of-control behavior to recent provocations he experienced and that he totally denied elevated mood or psychosis and declined to consider use of any mood stabilizers.  Dr. JW concluded that there was a great discrepancy between the Veteran's demeanor and self-report and the events that occurred; it seemed reasonably likely that he experienced a manic episode with possible psychotic features but steadfastly denied all of it.

In October 2013, Dr. JW evaluated the Veteran following another mental health hospitalization following what appeared to be out-of-control behavior of the manic or, more likely, mixed variety; the Veteran continued to deny any appreciation of abnormal mood and again attributed his difficulties to an interaction with law enforcement.  The treating diagnosis was modified to bipolar I disorder, mre [most recent episode] mixed.  In so finding, Dr. JW noted that the Veteran was initially diagnosed bipolar about 20 years ago but had consistently denied any prior elevated mood, energy level, etc. in the past.  He was treated from June 2009 until recently with antidepressants, but not mood stabilizers, without known elevated mood.  It was possible, in retrospect, that he concealed other episodes of mania in the meantime.  In any case, it became clear that the Veteran was prone to mania and psychosis and would require chronic mood stabilization, assuming he would adhere to treatment.  A January 2014 VA treatment record shows the continued bipolar disorder diagnosis; it was noted that the Veteran appeared to be doing very well with the current mood stabilizers and without an antidepressant.
In the May 2014 VA examination report, the VA examiner detailed the Veteran's available mental health treatment history and diagnosed bipolar I disorder following examination.  In so finding, he determined that the Veteran had virtually no insight into his illness and that he mislead and misinformed his long-time VA psychiatrist about his history of manic episodes with psychotic features.

Based on the foregoing, the Board finds that the medical evidence of record shows that the Veteran's current mental health diagnosis (i.e., the diagnosis present during the appeal period or shortly before for VA compensation purposes) was changed from major depressive disorder to bipolar I disorder, which represents correction of an error in the prior diagnosis upon receipt of additional information as to the history and nature of the Veteran's symptoms by the VA treatment provider.  Indeed, the VA examiner reviewed the VA treatment records, as well as the remainder of the claims file, and provided the same bipolar disorder diagnosis given by the VA treatment provider.  38 C.F.R. § 4.125(b) (2015).  Thus, the dispositive issue is whether there is a relationship between the Veteran's current bipolar disorder and his military service.

On review, the Board finds that the Veteran's bipolar disorder did not manifest in service or for many years thereafter.  The Veteran's STRs do not document any complaints, treatment, or diagnosis of a psychiatric disorder.  In fact, the Veteran was found to be psychiatrically normal at the time of the May 1968 pre-induction, July 1969 induction, and March 1971 separation examinations.  He denied a history of relevant symptoms, including depression or excessive worry, frequent or terrifying nightmares, and nervous trouble of any sort on the corresponding reports of medical history in 1968 and 1969.  At the time of the March 1971 separation examination, the Veteran reported that his condition had not changed since his last physical and that his condition was good.

The record shows that some of the treatment records from private providers previously identified by the Veteran are unavailable; however, his earliest reported psychiatric treatment was in late 1980, which is almost 10 years after service.  See, e.g., August 2009 claim (reporting first treatment in 1980); October 2013 Bd. Hrg. Tr. at 11 (reporting first treatment around 1983).  To the extent that the Veteran alleges that he has been on anti-depressants "all [his] life" (see, e.g., September 2009 written statement), this statement is inconsistent with the STRs showing normal psychiatric findings at entrance and separation, as well as the Veteran's denial of a history of relevant symptoms during service and the above statements regarding the history of his treatment.  The earliest available post-service evidence shows a diagnosis of depression in early 1981 on a medical receipt from Dr. RJ, a private treatment provider.  The diagnosis was changed later that year to family dysfunction.  See January 1981 to September 1981 Dr. RJ medical receipts.  In fact, the Veteran told the May 2014 VA examiner that he went to a psychiatrist in the early 1980s for marital problems.  The record also suggests that the Veteran received mental health treatment since that time.  See, e.g., August 1988 Dr. RB (Desyrel prescription) and September 1997 Dr. GM (Trazodone, generic for Desyrel) medical receipts.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.

The Board acknowledges the Veteran's statement that he had an incident close in time to his separation from service where he "was slipping" and had a nightmare which caused him to go outside screaming.  See Bd. Hrg. Tr. at 9-13.  Nevertheless, the Veteran's allegations in this regard have not remained consistent throughout the course of the appeal.  For example, the Veteran initially reported that this incident happened in 1972; he also reported an incident without a specified date where he used a steel pipe on his furniture.  See September 2009 written statement.  During the October 2013 Board hearing, the Veteran only reported the nightmare incident, initially indicating that it happened in 1972 or 1973, correcting himself to 1978 or 1979; he later testified that the incident was around 1978 or 1979, correcting himself to 1972 or 1973.  See Bd. Hrg. Tr. at 9-12.  During the June 2009 VA mental health consultation, Dr. JW noted that the Veteran did not give a history compelling for episodes of elevated mood.  In addition, the May 2014 VA examiner noted that the only mental or emotional symptoms that the Veteran reported in the years after service but prior to 1983 were "just feeling sad and unfairly treated - I don't know, it's kind of hard to put a finger on it."  In summary, the Board finds that the Veteran's statements are not credible as to the onset of psychiatric symptoms close in time to his separation from service based on the reported incidents.  Accordingly, these considerations weigh against a finding of onset during service or within close proximity thereto.

In addition to the lack of evidence showing that a psychiatric disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's bipolar disorder to his military service.

The Veteran initially contended that his current depression was attributable to his Agent Orange exposure while serving in Vietnam.  See August 2009 claim.  He later clarified that he developed depression as a result of his experiences while serving in Vietnam, such as incoming mortar fire and being in fear for his life when he first arrived, rather than the Agent Orange exposure itself.  See, e.g., Bd. Hrg. Tr. at 10-13.  The Veteran's service records show that he had service in Vietnam from April 1970 to March 1971.  See DD 214.  The Veteran has provided various reports of the nature of his Vietnam experiences.  For example, a November 2012 VA treatment record shows that he reported that he arrived in Vietnam near the onset of the Tet Offensive and did not have a rifle for the first two weeks; he was in a bomb shelter nightly for HQ company and repeatedly fearful of his life.  In an October 2013 written statement, he indicated that he arrived in Vietnam "right after Tet" and was always worried that it could occur again any day.  During the May 2014 VA examination, he reported that his unit "got there in Tet season, that's when we got all the mortaring."  He indicated that there were "not really" any nights that stood out as particularly frightening or upsetting.  He reported that some Marines were killed in the vicinity of his base, but it did not affect his base at all.  It is noted that the Tet Offensive was conducted in 1968, prior to the Veteran's documented arrival in Vietnam.  In addition, the record does not reflect, nor does the Veteran contend, that he engaged in combat with the enemy.  Nevertheless, the Board finds that the Veteran's assignment to a base in Vietnam during a period of war constitutes an in-service event.  See 38 U.S.C.A. § 1154.  Thus, the remaining issue is whether there is a relationship between the Veteran's bipolar disorder and this in-service event.
In the May 2014 VA examination report, the VA examiner determined that the Veteran's current bipolar disorder was less likely than not caused by or a result of service.  In so finding, the examiner incorporated by reference the detailed report of relevant mental health history provided earlier in the report, which included his notations in addition to content from the VA treatment records.  He determined that it was clear that the Veteran had virtually no insight into his illness and that he had misled and misinformed his long-time VA psychiatrist about his history of manic episodes with psychotic features, which appeared to date to 1983, based on the Veteran's report of being jailed, treated, and diagnosed as mentally unstable for the first time.  The examiner noted that the Veteran's "nervous stomach" he spoke of as a child did not constitute evidence of a diagnosable mental illness prior to service.  In an October 2014 clarifying opinion, the VA examiner confirmed the previous opinion, indicating that the disorder did not manifest in or was not otherwise related to his military service, including as a result of the reported in-service circumstances. 

These opinions, when taken together, address the question of whether the Veteran's current bipolar disorder is related to service and weigh against the claim.  The examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the examination report and opinions as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current mental health diagnosis.  The remainder of the medical evidence does not suggest a link between this disorder and service.  Significantly, at the time of the June 2009 consultation (shortly before the filing of the claim), the Veteran reported that his current episode of depression began about one year prior when his SSA disability benefits application for nonservice-connected disorders was denied.  The Veteran saw his VA mental health treatment provider for other appointments that year without mentioning his Vietnam service.  He first discussed memories of Vietnam during his return to treatment in 2012.  Thereafter, he associated his behavior to current provocations, as discussed above.  The May 2014 VA examiner also considered these in forming his opinion.  In other words, the VA treatment records show that the Veteran attributed his current psychiatric problems to post-service circumstances in almost all of his treatment records.  The Board finds that the statements made to VA health care professionals during the course of treatment are more probative than statements made in furtherance of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board has considered the statements of the Veteran and his representative.  However, the questions in this case as to the nature of the current mental health diagnosis and whether any such diagnosis is related to service are related to highly complex psychiatric determinations which extend beyond an immediately observable cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Nevertheless, to the extent that the Veteran and his representative are competent to opine on these matters, the Board finds that the VA treatment provider and the VA examiner's opinions are more probative, as they were provided by medical professionals with knowledge, training, and expertise following examination of the Veteran and are supported by a rationale based on such knowledge.  In addition, the VA examiner's opinion is consistent with the VA treatment provider's determination and was provided after review of the claims file.
Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.


REMAND

Regarding the lumbar spine disorder claim, remand is required to obtain another clarifying VA medical opinion.  Specifically, the May 2014/May 2015 VA joints examiner determined that the Veteran's current lumbar spine disorders were less likely than not related to service.  In so finding, the examiner indicated that the Veteran was able to work for thirty-six years after service without limitation from his back, even though he may have experienced some low back pain during that time.  In the May 2015 clarifying opinion, the VA examiner indicated that the opinion and rationale were clearly stated in the May 2014 VA examination report.  There was no change in the opinion; back condition due to on-the-job injury.

On review, while there are notations in the medical history section of low back pain beginning in basic training and the alleged in-service hammock injuries in the May 2014 examination report, it is unclear if the VA examiner fully contemplated this reported history in providing the opinions.  In addition, although the examiner indicated that the Veteran was able to work for many years after service without limitation from his back, he did not explain the significance of that fact.  The examiner also did not provide a complete rationale for the finding that the Veteran's current back problems were attributable to the post-service back injury. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from a VA examiner other than the May 2014/May 2015 VA examiner, if possible, as to the etiology of any current lumbar spine disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current lumbar spine disorders.  Second, for each lumbar spine disorder identified, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the alleged injuries therein.

In providing this additional opinion, the examiner must address: (1) medically known or theoretical causes of any current lumbar spine disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the medical significance, if any, of the fact that the Veteran was able to work for many years after service without limitation from his back; and (3) the Veteran's contention that, despite a post-service back injury in 2006, he has experienced chronic back problems due to in-service injuries where another service member cut the ties from his hammock, causing him to fall, and from marching with heavy gear.  See, e.g., Southwest Spine Institute treatment records and SSA records received June 2014 (including MRI and x-ray reports and the Veteran's post-service work history).

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


